Se alegó en este caso .que los demandantes eran la viuda e Rijos de Ramón Vázquez, de quien dependían para sub-sistir y quien para cobrar cuentas de la demandada, salió de Ponce en un automóvil guiado por José Masoller, socio de la demandada y demandado también personalmente, y, debido a defectos en el guía y máquina del diclio automóvil, que eran conocidos de los demandados, y a la inexperien-cia y falta de cuidado de Masoller, en la carretera, entre Peñuelas y G-uayanilla, el automóvil se volcó sufriendo Váz-quez lesiones que le ocasionaron la muerte una bora des-pués.
José Masoller a nombre propio y como liquidador de la demandada contestó alegando entre otras cosas que Váz-quez fué conducido en el auto, gratis, y a su propio ruego. La contestación describe así el accidente: “de repente, dejó de funcionar el guía y empezó el carro a hacer zig zags y se fué hacia la cuneta y por un barranco a pesar de los glandes esfuerzos que hizo el demandado José Masoller para evitarlo; volcándose el carro y saliendo lesionados Ramón Vázquez Fuentes, Américo Santos y el propio Masoller; falleciendo ese mismo día Ramón Vázquez Fuentes.”
La larga prueba documental y testifical presentada por ambas partes fué contradictoria y el Tribunal Supremo, des-pués de analizar y sostener lá apreciación de la corte inferior, dijo: Partiendo de esa base, la sentencia se sostiene. Masoller hizo cuanto humanamente pudo para tener su ca-rro en buenas condiciones y no consta que dejara de tomar *1038las debidas precauciones en el manejo del mismo. El acci-dente fné súbito y no pudo evitarse. La muerte del cau-sante de los demandantes, se debió a un suceso desgraciado, y no a la negligencia de los demandados. Nada pueden, en tal virtud, sus herederos reclamar.”
Se confirma la sentencia apelada.
El Juez PeesideNte Se. del Toeo, emitió la opinión del tribunal.